DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the IDS filed on August 14, 2019, the GB 2 064 975 A reference is missing, however the U. S. examiner was able to obtain a copy of this missing GB 2 064 975 A reference; consider it and cite it on the attached PTO-892 (thereby making it of record).  No further action by the Attorney is deemed necessary regarding this particular IDS issue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,143,998 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16-485,982 and U. S. Pat. 10,143,998 B2 describe obvious variations of the same invention.
The difference between the claims of 16-485,982 and U. S. Pat. 10,143,998 B2 is that the independent claim 1 in this U. S. Pat. 10,143,998 B2 also sets forth that the catalyst gauze does not contain a metal coating treatment (whereas the independent claim 1 w/in this 16-485,982 mentions that the gauze is not contaminated w/ iron), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because 

Allowable Subject Matter
The international examiner has offered U. S. Pat. 7,576,030 B2 as an alleged inventive step “Y”-type reference in the Written Opinion associated w/ PCT/US2017/018557 (i. e. the Applicants’ parent application).  The international examiner submitted that this U. S. Pat. 7,576,030 B2 described a Pt/Rh metal catalyst gauze containing metal wires having a diameter of 0.008 cm in contact w/ 7 to 10 pieces of spent or used gauze strips, exactly as described in the Applicants’ examples.  The international examiner submitted that this U. S. Pat. 7,576,030 B2 does not indicate how the pieces are disposed on the surface of the catalyst in the manner embraced in the scope of at least the Applicants’ independent claim 1 (i. e. “the one or more pieces placed equidistance from each other on the surface of the metal catalyst gauze, or, if one piece is placed, placed concentrically with the center of the metal catalyst gauze”), however the international examiner submitted that such a difference would have been obvious to one of ordinary skill in the art at the time the invention was filed because there is no indication that this feature is associated w/ an unexpected technical effect that would form the basis for an inventive step.
	The U. S. examiner disagrees w/ the international examiner’s interpretation of the teachings provided w/in this U. S. Pat. 7,576,030 B2 as they relate to the limitations described in all of the Applicants’ independent claims and also disagrees w/ the international examiner’s conclusion of obviousness for the following reasons.  All of the Applicants’ independent claims embrace embodiments where one or more pieces of previously used metal catalyst gauze is in contact w/ (another) metal catalyst gauze having specified wire diameters, and at least this particular feature is not taught or 
	The search of the U. S. examiner produced U. S. Pat. 4,410,449 which describes a method for the recovery and re-use of an oxidation catalyst by utilizing steps that include effecting extraction of the oxidation catalyst from a distillation residue by using monocarboxylic acids (please see at least the abstract within this U. S. Pat. 4,410,449 for further details).  However, this U. S. Pat. 4,410,449 does not teach or suggest the features set forth in all of the Applicants’ independent claims that embrace the placement of pieces of used catalyst gauze in contact w/ (another) catalyst.  Hence, the U. S. examiner will not offer any rejections based on the teaching provided in this U. S. Pat. 4,410,449, either.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736